Citation Nr: 0835610	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The veteran attended a hearing before the undersigned 
Veterans Law Judge in May 2007.  In July 2007, the Board 
issued a decision denying the veteran's appeal.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2007, the Court 
granted a motion for a Joint Remand.  The Board remanded the 
claim for additional development in February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran injured his left hip in service; had chronic left 
hip symptoms in service; experienced continuous left hip 
symptoms after service; and has a currently diagnosed 
disability of the left hip.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
left hip disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his hip during a 
parachute jump in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the veteran's request for service connection.  
Thus, no further discussion of the VCAA is required.

Service Connection 

Most of the veteran's service medical records are unavailable 
as they were apparently destroyed in the 1973 National 
Personnel Record Center (NPRC) fire in St. Louis, Missouri.  
Some reconstructed records are available and have been 
associated with the claims file.  Under such circumstances, 
VA has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 
38 C.F.R. § 3.307), and the veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A disability may also be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496.
 
In this case, the veteran contends that he injured his left 
hip when enemy fire deflated his parachute 150 feet above the 
ground, causing injury to his left hip, right ankle, and 
right forearm.  Service medical records show the veteran was 
treated for an injury to his right ankle, but do not mention 
his hip.  However, the veteran explained that he landed on 
his feet with bent knees, and the Board notes that it is 
certainly feasible that the veteran sustained an injury to 
his hip at this time.  After the jump, the veteran spent over 
three weeks in the hospital.  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2007).  As the veteran's description of 
his hip injury is consistent with the circumstances of 
service, the Board finds that he did injure his left hip 
during the parachute jump in service.

The veteran reports that his left hip symptoms were chronic 
and continuous since the 1944 injury.  At his May 2007 
hearing, the veteran reported seeking medical treatment for 
his left hip immediately after discharge.  Also, in a 
September 2007 statement the veteran reported that he had 
sought an operation on his left hip several times from the 
time of discharge until the 1988 hip replacement.  He says 
that he was told by various doctors that no such operation 
was available.  Instead, the veteran took pain killers for 
years until the 1988 hip replacement.

There are no medical records from 1944 to 1988, when the 
veteran was diagnosed with degenerative joint disease of the 
left hip and underwent a hip replacement.  At his May 2007 
hearing, the veteran reported treatment at a VA facility in 
New York in 1945.  At the May 2008 VA examination, the 
examiner questioned the veteran about medical records from 
1944 to 1988.  The veteran explained that no private medical 
records were available.  Given the veteran's credible reports 
of his symptoms, the Board finds that a decision can be made 
on this issue without the further delay of a remand to 
attempt to obtain the 1945 New York VA records.

VA requested an opinion from a VA examiner, and that 
examination was conducted in May 2008.  The examiner noted 
the long period of time during which there were no medical 
records and stated that he was unable to offer an opinion as 
to the nature and etiology of the veteran's hip disorder 
without resorting to speculation.

The Board finds that the veteran's statements regarding his 
continuous problems with his hip and his efforts to obtain 
medical relief for these symptoms is credible evidence in 
support of his claim.  The veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
experiencing continuous pain and taking pain pills.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Here, the symptoms the veteran described were later confirmed 
by the 1988 diagnosis of degenerative joint disease of the 
left hip.  By the time the 1988 records were available, the 
veteran's disorder had become so severe that a left hip 
replacement was merited.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  As the evidence is in equipoise, service 
connection for a left hip disability is granted. 


ORDER

Service connection for a left hip disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


